Exhibit 10.3

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the "Agreement") is made as of April
4, 2011 (the "Effective Date"), by and between National Tax Credit Partners,
L.P., a California limited partnership ("NTCP"), and National Tax Credit, Inc.,
a California corporation ("NTC, Inc." and together with NTCP, collectively,
"Assignors" and each, an "Assignor"); Rolling Hills AGP, LLC, a New Jersey
limited liability company ("RH AGP"), and RH-Michaels Investors, LLC, a New
Jersey limited liability company ("RH Investors" and together with RH AGP, each,
an "Assignee" and, collectively, "Assignees"); and Rolling Hills-Michaels, LLC,
a New Jersey limited liability company ("RH-Michaels" and together with
Assignors and Assignees, each a "Party" and, as the context requires, any two or
more, collectively, "Parties"), with reference to the following:

A.                                    Rolling Hills Apartments Limited
Partnership (the "Partnership") was formed as a limited partnership under the
laws of the Commonwealth of Pennsylvania and is being governed pursuant to an
Amended and Restated Certificate and Agreement of Limited Partnership, dated as
of September 15, 1989 (the "Partnership Agreement") (any capitalized word or
phrase used but not defined herein shall have the meaning set forth in the
Partnership Agreement).

B.                                     RH-Michaels has entered into a an
agreement with Community Realty Management, Inc., a Pennsylvania corporation
("CRMI"), to replace CRMI as the operating general partner of the Partnership.

C.                                    NTC, Inc. is the administrative general
partner of the Partnership and NTCP is the limited partner of the Partnership.

D.                                    Assignors have agreed to assign all of
their limited partnership (general and limited) interests in the Partnership to
Assignees and withdraw from the Partnership, Assignees have agreed to acquire
such interests and RH-Michaels has consented to such assignment and assumption,
all pursuant to the terms of this Agreement.

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.                   First Amendment to Partnership Agreement. Upon the full
execution of this Agreement, RH-Michaels and Assignors shall execute and
exchange countersigned counterparts of the First Amendment to Amended and
Restated Certificate and Agreement of Limited Partnership of the Partnership in
the form attached hereto as Exhibit A (the "First Amendment"), pursuant to which
CRMI shall withdraw from the Partnership and RH-Michaels shall be admitted into
the Partnership as the "Operating General Partner" in the place and stead of
CRMI. RH-Michaels shall cause CRMI to also execute and exchange countersigned
counterparts of the First Amendment.

2.                   Assignment and Assumption.

2.1      Effective as of the "Closing" (as hereinafter defined):


(a)              NTC, Inc., assigns to RH AGP and NTCP assigns to RH Investors
100% of each such Assignor's interest in the Partnership, including, without
limitation, Profits and Losses, Cash Flow, Sale or Refinancing Transaction
Proceeds, all other Partnership assets, and all rights to any fees, loan
repayments and reimbursements (collectively, the "Interest"), and

(b)              RH AGP assumes and agrees to perform all of the obligations of
NTC, Inc., under the Partnership Agreement and RH Investors assumes and agrees
to perform all of the obligations of NTCP under the Partnership Agreement.

2.2    In consideration of Assignors' assignments of the Interest, at the
Closing

Assignees shall pay to Assignors an amount (the "Payment") equal to $300,000.00,
payable in cash. The Payment shall be treated as a direct acquisition of the
Interest. Each Assignor covenants and agrees that such sum shall be received in
full satisfaction of all obligations and liabilities due such Assignors in
connection with or in any manner arising out of the Partnership, the Apartment
Complex or any other assets owned by the Partnership. The Payment shall be made
by federal funds wired pursuant to instructions from Assignor.

2.3   If at the time of Closing the Partnership has not yet paid the
distributions

of Cash Flow for 2010 due Assignors pursuant to Section 9.2A of the Partnership
Agreement, the Payment shall increase to $349,445. If the amount of the Payment
paid to Assignors has been increased as provided in the preceding sentence,
Assignors shall assign to Assignees, in addition to the Interest, Assignors'
rights to the earned by unpaid 2011 Cash Flow distributions otherwise payable to
Assignors.

3.                 Closing.

3.1                The closing of the transactions contemplated by this
Agreement (the

"Closing") shall occur no later than June 30, 2011 (the "Closing Date"). In the
event the Closing does not occur on or before the Closing Date, this Agreement
shall terminate automatically without the necessity of any further action on the
part of any of the Parties unless the Parties otherwise agree in writing.

3.2    At the Closing;

(a)              As provided in Sections 2.2 and 2.3, Assignees shall pay the
Payment; and

(b)              The Parties shall execute and exchange countersigned
counterparts of the Second Amendment to Amended and Restated Certificate and
Agreement of Limited Partnership of the Partnership in the form attached hereto
as Exhibit B, subject to such modifications that the Authority may require
provided such modifications do not have any material adverse effect on
Assignors.

4.                Conditions to Closing.

4.1                 Each of the Parties acknowledges that the consents of the
Authority

and HUD to the transfer of the Interest, as contemplated by this Agreement, are
required. RH­Michaels and Assignees shall each use commercially reasonable
efforts to obtain the same, and Assignors, at no cost, expense or liability to
them, will cooperate to provide Authority and HUD with such information and
executed documents which Authority and HUD may reasonably


require in order to evaluate such transfer and it shall be a condition precedent
to Closing that each of Authority's and HUD's consent is received prior to
Closing. RH-Michaels and Assignees, on the one hand, and Assignors, on the
other, shall each provide the other with copies of any correspondence from
Authority or HUD that it receives in connection with Authority's or HUD's review
of the proposed transfer of the Interest.

4.2          RH-Michaels and each Assignee each further acknowledges that the

consent of the limited partners of NTCP to the transactions contemplated by this
Agreement is required and the Parties agree that such consent shall be a
condition precedent to Closing. NTCP, at its sole cost and expense, shall use
commercially reasonable efforts to obtain the consent of the limited partners of
NTCP to the transactions contemplated by this Agreement, including, but not
limited to, the admission of Assignees into the Partnership pursuant to all of
the applicable terms of the Partnership Agreement.

4.3           It shall be a condition precedent to Closing that all
representations,

warranties set forth herein shall be true and correct in all material respects,
and all covenants set forth herein shall have been fully complied with in all
material respects as of the Closing.

4.4         Notwithstanding anything to the contrary contained or implied in
this

Agreement, there are no other conditions to the obligation of the Parties to
close the transaction contemplated by this Agreement except as expressly set
forth in this Section 4.

4.5      If on or before Closing any condition set forth in Section 4.1, 4.2 or
4.3

has not been satisfied, this Agreement shall terminate and be of no further
force or effect.

5.                                                                   
Representations, Warranties and Covenants.

5.1                              As a material inducement to Assignees entering
into this Agreement,

each Assignor hereby represents and warrants to Assignees the following are true
and correct as of the Effective Date, shall be true and correct as of the
Closing Date, and shall survive the Closing and the withdrawal of Assignors from
the Partnership:

(a)              Assignors are the owners of the Interest and the Interest is
not
subject to any lien, pledge or encumbrance of any nature whatsoever and
Assignees shall acquire the same free of any rights or claims thereto by any
other party claiming by, through or under Assignors.

(b)              The execution and delivery of this Agreement by Assignors and
the performance of the transactions contemplated herein have been duly
authorized by all requisite corporate and partnership proceedings and, assuming
the due and proper execution and delivery by Assignees and RH Michaels, this
Assignment is binding upon and enforceable against Assignors in accordance with
its terms.

5.2       As a material inducement to Assignors entering into this Agreement,
each

Assignee hereby represents and warrants to Assignors the following are true and
correct as of the Effective Date, shall be true and correct as of the Closing
Date, and shall survive the Closing and the withdrawal of Assignors from the
Partnership:

(a)       The execution and delivery of this Agreement by Assignee and the

performance of the transactions contemplated herein have been duly authorized by
all requisite corporate and partnership proceedings.


(b)         Assuming the due and proper execution and delivery by
Assignors, this Assignment is binding upon and enforceable against Assignee in
accordance with its terms.

(c)         No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against Assignee
or, to the knowledge of Assignee, threatened against Assignee pursuant to which
an unfavorable judgment would restrain, prohibit, invalidate, set aside,
rescind, prevent or make unlawful this Agreement or the transactions
contemplated hereunder, nor does Assignee know of any reason to believe any such
proceeding will be instituted.

(d)         Assignee has incurred no obligation or liability, contingent or
otherwise, for brokerage or finders' fees or agents' commissions or other
similar payment in connection with this Agreement.

(e)         Assignee is aware of the restrictions on transfer or encumbrance
of the Interest under the Partnership Agreement, as well as the transfer
restrictions imposed by the Securities Act of 1933, as amended, and applicable
state securities laws (the "Securities Laws"). Assignee is able to bear the
economic risk of its investment in the Interest, is aware that it must hold the
Interest for an indefinite period and that the Interest has not been registered
under the applicable Securities Laws and may not be sold or otherwise
transferred unless permitted by the terms of the Partnership Agreement and the
Interest is registered, or an exemption from the registration requirements is
available with respect thereto, under the Securities Laws. Assignee is acquiring
the Interest for its own account and not with a view to resell, transfer or
otherwise dispose thereof.

Assignee is an Affiliate of RH Michaels and, knows, therefore, at least as much
about the Partnership as Assignors, Assignee is experienced in financial
transactions such as ownership of the Interest and understands the business and
operations of the Partnership. Assignee has had an opportunity to ask questions
about and seek information about the Partnership and the Apartment Complex, and
has not relied upon any express or implied representations or warranties from
Assignors with regard to the Interest, the Partnership or the Apartment Complex,
except as expressly provided herein.

5.3        As a material inducement to Assignors entering into this Agreement,
RH-

Michaels represents and warrants to Assignors that (i) the execution and
delivery of this Agreement by RH-Michaels and its performance of the
transactions contemplated herein have been duly authorized by all requisite
corporate proceedings, and (ii) assuming the due and proper execution and
delivery by Assignors, this Assignment is binding upon and enforceable against
RH-Michaels in accordance with its terms. The foregoing representations and
warranties are true and correct as of the Effective Date, shall be true and
correct as of the Closing Date, and shall survive the Closing and the withdrawal
of Assignors from the Partnership.

5.4       Except as expressly provided in this Section 5, no Party has made any

other representation or warranty concerning the Interest, the Partnership or any
other matter.

6.                                                                                         
Miscellaneous. All notices, demands, requests and other communications

required pursuant to the provisions of this Agreement ("Notice") shall be in
writing and shall be
deemed to have been properly given or served for all purposes (i) if sent by
Federal Express or
any other nationally recognized overnight carrier for next business day
delivery, on the first


business day following deposit of such Notice with such carrier, or (ii) if
personally delivered, on the actual date of delivery or (iii) if sent by
certified mail, return receipt requested postage prepaid, on the fifth (5th)
business day following the date of mailing addressed as follows:

6.1        If to Assignors:

 AIMCO

 639 Granite Street

 Suite312

Braintree, MA 02184

Attention: Brian Flaherty

Facsimile: 781-849-7652

and:

AIMCO

4582 South Ulster Street

Parkway Suite1100

Denver, CO 80237

Attention: John Spiegleman, Esq.

Facsimile: 720-200-6882

with a copy to:

Law Offices of Peter H. Alpert, Inc.
601 S. Figueroa Street, Suite 2330
Los Angeles, CA 90017

Attention: Peter H. Alpert

6.2         If to Assignees or RH-Michaels, to the intended recipient at:

Rolling Hills-Michaels, LLC
3 E. Stow Road, Suite 100
Marlton, NJ 08053

Attention: John O'Donnell

with a copy to:

Levine, Staller, Sklar, Chan, Brown & Donnelly, P.A.

3030 Atlantic Avenue

Atlantic City, NJ 08401

Attention: Paul T. Chan, Esq.

Any of the Parties may designate a change of address by Notice in writing to the
other Parties. Whenever in this Agreement the giving of Notice by mail or
otherwise is required, the giving of such Notice may be waived in writing by the
person or persons entitled to receive such Notice.

6.3        If any provision of this Agreement is held to be illegal, invalid, or

unenforceable under present or future laws, such provision shall be fully
severable. This
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement.

6.4       This Agreement may be signed in any number of counterparts, each of

which shall be an original for all purposes, but all of which taken together
shall constitute only one agreement. The production of any executed counterpart
of this Agreement shall be sufficient for all purposes without producing or
accounting for any other counterpart thereof.

6.5          This Agreement shall be binding upon and inure to the benefit of
the

heirs, executors, administrators, legal representatives and permitted successors
and assigns of the Parties hereto. This Agreement shall be interpreted in
accordance with the laws of the state in which the Apartment Complex is located.

6.6    Nothing herein shall be construed to be for the benefit of or enforceable

by any third party including, but not limited to any creditor of either
Assignor.

6.7        The Parties shall execute and deliver such further instruments and do

such further acts and things as may be required to carry out the intent and
purposes of this Agreement, including, but not limited to, the execution and
filing of an amendment to the Original Certificate to reflect the withdrawal of
NTC, Inc., from the Partnership as the Administrative General Partner.

6.8     All article and section titles or captions contained in this Agreement
are

for convenience only and shall not be deemed part of the text of this Agreement.

6.9  In the event that any court or arbitration proceedings is brought under or

in connection with this Agreement, the prevailing party in such proceeding
(whether at trial or on appeal) shall be entitled to recover from the other
party all costs, expenses, and reasonable attorneys' fees incident to any such
proceeding. The term "prevailing party" as used herein shall mean the party in
whose favor the final judgment or award is entered in any such judicial or
arbitration proceeding.

6.10 This Agreement constitutes the sole agreement of the Parties with respect
to the matters herein, all prior oral or written agreements being merged herein.
This Agreement may only be modified by a writing signed by all of the Parties
hereto and time is of the essence of this Agreement.

6.11      In interpreting this Agreement it shall be presumed that the Agreement

was jointly drafted and no presumption shall arise against any Party in the
event of any ambiguity.

6.12 Whenever herein the singular number is used, the same shall include the
plural where appropriate, and words of any gender shall include each other
gender where appropriate.


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.

ASSIGNORS:                                                              NATIONAL
TAX CREDIT PARTNERS, L.P.,

a California limited partnership

By National Partnership Investments Corp., a California corporation,

General Partner

By /s/Jesse CurIl

Name: Jesse CurlI

Title: Vice President

NATIONAL TAX CREDIT, INC., a California corporation

By /s/Jesse CurIl

Name: Jesse CurlI

Title: Vice President

ASSIGNEES:                                                             ROLLING
HILLS AGP, LLC,

a New Jersey limited liability company

By /s/John O'Donnell
Name: John O'Donnell
Title: President

RH-MICHAELS INVESTORS, LLC,

a New Jersey limited liability company

By /s/John O'Donnell
Name: John O'Donnell
Title: President

RH-MICHAELS:                                                          ROLLING
HILLS-MICHAELS, LLC,

a New Jersey limited liability company

By /s/John O'Donnell
Name: John O'Donnell
Title: President